DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                   MICHAEL MAHORE STEWART,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-692


                          September 3, 2021

Appeal from the Circuit Court for Hillsborough County; Michelle
Sisco, Judge.



PER CURIAM.

     Affirmed.


KHOUZAM, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.